Citation Nr: 0116276	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a stomach disorder with 
unspecified symptoms.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

George L. Yaksick, Jr., Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which denied the benefit sought on 
appeal.  The veteran, who had active service from January 
1953 to January 1955, appealed that decision to the BVA and 
the case was forwarded to the Board for appellate review.


REMAND

A preliminary review of the record discloses that on a VA 
Form 21-4138 (Statement in Support of Claim) dated April 2000 
attached to the veteran's claim he essentially indicated that 
during service he had been hospitalized for complaints which 
he attributed to the disorder he is now seeking to establish 
as a service connected disability.  In a letter to the 
veteran dated in April 2000 the RO informed the veteran that 
"we will request your service medical records . . . ."  
However, the record does not reflect that the RO requested 
the veteran's service medial records or that those records 
are unavailable.  The veteran noted the absence of those 
records in his Notice of Disagreement.

Also, the Board notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
However, requesting the veteran's service medical records has 
always been contemplated under the VA's duty to assist both 
before and after enactment of the VCAA.  Nevertheless, the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA and it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992)). 

Therefore, in order to give the veteran every consideration 
with respect to the current appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file the veteran's 
service medical records.  In this regard, 
the VCAA requires that the VA must 
continue its efforts to obtain service 
medical records unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  

2.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND R. FERNER,
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



